DETAILED ACTION
Application 16/764118, “ALL-SOLID-STATE LITHIUM BATTERY AND METHOD FOR FABRICATING THE SAME”, is the national stage entry of a PCT application filed on 8/12/19 and claims priority from a foreign application filed on 8/21/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/25/22.  


Response to Arguments
Applicant’s arguments filed on 8/25/22 have been fully considered, but are not persuasive.  
Applicant argues that Ito (US 2004/0185336) fails to teach the claim 1 limitation, “wherein two neighboring layers of lithium battery units share one of the electrode collector layers”, at least because buffer layers 17a and 17b are divide current collectors 16 and 12, respectively, thereby providing a structure where neither of the current collectors 12 and 16 are shared by adjacent cells.  
In response, this argument fails because the buffer layers 17a and 17b included in Figure 1 are included for illustrative purposes only, and are not actually desired to be present within each current collector.  Applicant’s paragraph [0062] clarifies that it is preferable that buffer layers are provided only within the first current collector 16 or the second current collector 12, or even less frequently such as at intervals of several stacks for the benefit of improving energy density of the stack.  See also Table 3 which describes various embodiments with less than one buffer layer per stack.  Therefore, either or both of current collectors 12 and 16 illustrated in Ito Figure 1 should not be divided by the presence of a buffer layer, so that (looking at Reproduced FIG. 1 of applicant’s remarks at page 7) the first and second cells share current collector 16 and/or the second and third cells share current collector 12.  
   
It is noted that in a stacked arrangement, neighboring shells are interpreted in the art to share the adjoining current collector (e.g. see Sakamato -US 2019/0214650) at paragraph [0007]), so that the first and second cells of applicant’s Reproduced FIG. 1 would share the current collector 16, if not buffer layer 17a were present.  This interpretation appears to be consistent with applicant’s understanding based on the remarks and specification.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2004/0185336).
Regarding claim 1, Ito teaches an all-solid-state lithium battery (Figure 1, title, paragraph [0032]), comprising: a substrate (item 11b); and a plurality of layers of lithium battery units stacked on the substrate (see Figure 1), wherein each layer of lithium battery unit of the plurality of layers of lithium battery units comprises at least two electrode collector layers (items 12, 16), a first electrode layer (items 13), an electrolyte layer (horizontally extending parts of item 14), and a second electrode layer (items 15); wherein two neighboring layers of lithium battery units share one of the electrode collector layers (as seen in Figure 1, each electrode is sandwiched by an opposite electrode disposed above and below, thus each electrode is utilized by two adjacent battery units).
It is noted that although Figure 1 illustrates buffer layers 17a and 17b which divide the current collectors 16 and 12, respectively, these buffer layers are included for illustration purposes only and are not preferred by Ito to actually be present in each current collector.  Instead, Ito prefers that buffer layers are provided only within the first current collector 16 or the second current collector 12, or even less frequently such as at intervals of several stacks (paragraph [0062]).  See also Ito paragraph [0122] and Table 3 which illustrate desirable embodiments with less than one buffer layer per stack, as low as one buffer layer per 20 stacks. 

Regarding claim 2, Ito remains as applied to claim 1.  Ito further teaches wherein the electrode collector layers comprise a first electrode collector layer (items 12) and a second electrode collector layer (items 16), first electrode collector layers of the odd-numbered layer of lithium battery units are connected by a first electrode collector connection part (item 18b), and second electrode collector layers of the even-numbered layer of lithium battery units are connected by a second electrode collector connection part (item 18a).

Regarding claim 3, Ito remains as applied to claim 1.  Ito further teaches wherein electrolyte layers (horizontally extending portions of item 14) of two neighboring layers of lithium battery units are connected by electrolyte connection part (vertically extending portions of item 14).

Regarding claim 4, Ito remains as applied to claim 1.  Ito further teaches wherein each layer of lithium battery unit comprises: the first electrode collector layer, the first electrode layer, the electrolyte layer, the second electrode layer, and the second electrode collector layer, which are arranged in this order in a direction from the first electrode collector layer of said layer of lithium battery unit to the second electrode collector layer of said layer of lithium battery unit (this stacking sequence is present in Figure 1).

Regarding claims 7 and 8, Ito remains as applied to claim 1.  Ito further teaches wherein the electrolyte connection part and the electrolyte layer comprise a same material (see Figure 1 wherein the electrolyte connection part and the electrolyte layer are formed of same material) and the electrolyte layer is made from at least one of lithium phosphate, lithium oxide, and lithium titanium phosphate (paragraphs [0044, 0092]).
Ito further teaches that the connection part may be formed of a conductive material comprising conductive powder (paragraph [0061]) and further teaches “conductive paste containing silver powder”, paragraph [0103]

Regarding claim 11, Ito remains as applied to claim 2.  Ito further teaches the battery comprising a protection layer (e.g. Figure 1 item 11a and/or 11b), which is arranged at the periphery of the plurality of layers of lithium battery units (see Figure 1).

Regarding claim 12 and 13, Ito remains as applied to claim 4.  Ito does not use further teaches wherein the first and second electrodes as defined in claim 1 could be either of anode or cathode (paragraphs [0039] and [0076] explain that the negative electrode may be either of the first and second electrode, with the other electrode being the positive electrode.  It is noted that in the battery art, “positive electrode” and “negative electrode” are used substantially interchangeably with cathode and anode, respectively [OFFICAL NOTICE; since this assertion of official notice previously presented in the 5/26/22 Non-Final Rejection was not traversed or not adequately traversed in the 8/25/22 remarks, the common knowledge or well-known in the art statement is taken to be admitted prior art]).

Regarding claim 14, Ito remains as applied to claim 2.  Ito further teaches wherein the first electrode collector connection part (18b) and the second electrode collector connection part (18a) contact the electrolyte layer (item 14) directly (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito (US 2004/0185336) and Iwamoto (US 2015/0340727)
Regarding claim 5 and 6, Ito remains as applied to claim 3.  Ito teaches the electrode connection parts disposed on a periphery of the stack (Figure 1) and therefore does not appear to teach wherein the electrolyte connection part is provided with a first via and a second via, the first via is provided with the first electrode collector connection part, which connects first electrode collector layers of respective lithium battery unit; and the second via is provided with the second electrode collector connection part, which connects second electrode collector layers of respective lithium battery unit, and wherein the first via and the second via are perpendicular to the substrate.
In the battery art, Iwamoto teaches a first embodiment wherein electrode connection parts (items 102a, 102b) are disposed on a periphery of the stack (e.g. Figure 3) and an alternate embodiment wherein electrode connection parts (items 103a, 103b) are configured to penetrate through vias of the stack layers (Figure 4, paragraph [0053]).  For the embodiment (e.g. Figure 4) wherein the connection parts penetrate through vias, Iwamoto teaches a stacked battery structure wherein the various layers of the cell are provided with a first via (item 103a) and a second via (item 103b), the first via is provided with the first electrode collector connection part, which connects first electrode collector layers (items 4 as labeled in Figure 1) of respective lithium battery unit (items 100 as labeled in Figure 2); and the second via is provided with the second electrode collector connection part, which connects second electrode collector layers (items 9 as labeled in Figure 1) of respective lithium battery unit (items 100 as labeled in Figure 2), and wherein the first via and the second via are perpendicular to the substrate (see Figure 4).  Iwamoto further teaches that such a configuration is useful for providing high capacity, high energy density batteries (paragraph [0054]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Ito by designing the electrode connection parts to penetrate through vias of the stack layers for the benefit of providing a structure known as useful for producing high capacity and/or high energy density as taught by Iwamoto
Such a modification merely requires the simple substitution of one known connection part design for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.  Moreover, since the electrolyte of Ito spans the width of the stacked cells, in the combined embodiment the skilled artisan would have found it obvious to provide the vias through the peripherally located electrolyte connection parts since the electrolyte must be penetrated to allow the vertical electrode connection parts to pass therethrough.  In other words, the electrolyte connection part of Ito serves the electrically insulative purpose of the layers 10 and 6 of Iwamoto (see Figure 1); therefore in the combined embodiment it is the electrolyte connection part of Ito which must be provided with the vias to pass the electrode connection parts therethrough.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito (US 2004/0185336) and Chen (US 2016/0293907).
Regarding claims 9, Ito remains as applied to claim 2. Ito further teaches wherein the first electrode collector layer may comprise aluminum (paragraphs [0036, 0051]), and the first electrode collector layer connection part may comprise a metal material such as silver (paragraph [0061, 0103]), but does not expressly teach the first electrode layer connection part comprised of aluminum.
In the battery art, Chen teaches that an electrode collector layer connection part may be formed of other metals such as aluminum and nickel as an alternative to silver with factors such as conductivity, strength and cost being relevant considerations (paragraph [0063]).
It would have been obvious to a skilled artisan to form the first electrode connection layer from aluminum as taught by Chen since this material is cheaper than silver.  Additionally, such a modification merely requires the simple substitution of one known conductive metal for another to yield predictable results; therefore, a prima facie case of obviousness exists under a simple substitution rationale of MPEP 2141.

Regarding claims 10, Ito remains as applied to claim 2. Ito further teaches wherein the second electrode collector layer may comprise copper (paragraphs [0036, 0051]), and the second electrode collector layer connection part may comprise a metal material such as silver (paragraph [0061, 0103]), but does not expressly teach the second electrode layer connection part comprised of copper.
In the battery art, Chen teaches that an electrode collector layer connection part may be formed of other metals such as copper and nickel as an alternative to silver with factors such as conductivity, strength and cost being relevant considerations (paragraph [0063]).
It would have been obvious to a skilled artisan to form the second electrode connection layer from copper as taught by Chen since this material is cheaper than silver.  Additionally, such a modification merely requires the simple substitution of one known conductive metal for another to yield predictable results; therefore, a prima facie case of obviousness exists under a simple substitution rationale of MPEP 2141.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Baba (US 2014/0338817) -teaches a solid state battery comprising connected current collector layers and electrolyte layers.
Nanno (US 2007/0259271) -teaches a thin film battery comprising deposited layers and connected current collector layers.
Frey (USP 8637996) -teaches conductive interconnects which penetrate battery layers.
Gaben (USP 10047451) -teaches protective layer for stacked layer battery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723